Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 30-34 are rejected on the ground of nonstatutory double patenting over claims 1-5 of U.S. Patent No. 10,863,567, hereinafter Tamura, in view of Chandramouli et al. (US 2018/0020418) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 30, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Lee by eliminating the elements and their functions of the claims as set forth below.
Claim 30 of Instant Application
Claim 1 of Tamura
A Mobility Management Entity (MME) comprising: 
at least one processor; and 
at least one memory operatively coupled with the at least one processor; 
wherein the at least one processor is configured to: 
receive an Attach Request message from an UE (User Equipment) during Attach procedure, the Attach Request message including first information indicating that the UE supports Dual Connectivity with a master base station providing Evolved Universal 
decide whether or not to restrict use of dual connectivity with the radio communication scheme in 5G for the UE; and 
send an Attach Accept message to the UE during the Attach procedure, the Attach Accept message including second information indicating whether use of dual connectivity with the radio communication scheme in 5G is restricted or not, the second information corresponding to a result of the decision.

receiving an Attach Request message from a User Equipment (UE) during Attach procedure, the Attach Request message including first information indicating that the UE supports dual connectivity with a master base station providing Evolved Universal Terrestrial Radio Access (E-UTRA) and a secondary base station providing radio communication scheme in 5G; 
deciding whether or not to restrict use of dual connectivity with the radio communication , based on the first information and second information; and 
sending an Attach Accept message to the UE during the Attach procedure, the Attach Accept message including the second information indicating whether use of dual connectivity with the radio communication scheme in 5G is restricted or not.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Tamura by eliminating the italicized portion of limitation of claim 1.
Tamura discloses all the subject matter of the claimed invention with the exception of A Mobility Management Entity (MME) comprising: at least one processor; and at least one memory operatively coupled with the at least one processor; wherein the at least one processor is configured to:. Chandramouli from the same or similar fields of endeavor discloses A Mobility Management Entity (MME) comprising: at least one processor; and at least one memory operatively coupled with the at least one processor; wherein the at least one processor is configured to: (¶ [0053]: uch computer program product may comprise (or be embodied) a (tangible) computer-readable (storage) medium or the like on which the computer-executable computer program code is stored, and/or the program may  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Tamura by receiving, by MME including processor and memory, etc., attach request from UE supporting dual connectivity (LTE and 5G) via eNB of Chandramouli. The motivation would have been to realize improvements in dual connectivity for different access networks (Chandramouli ¶ [0055]). 

Claims 30-34 of instant application is similar with claims 2-5 of Tamura.

Claims 35-39 are rejected on the ground of nonstatutory double patenting over claims 1-5 of U.S. Patent No. 10,863,567, hereinafter Tamura, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Regarding claim 35, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Tamura by eliminating the elements and their functions of the claims as set forth below.
Claim 35 of Instant Application
Claim 1 of Tamura
A method for a Mobility Management Entity (MME), the method comprising: 
receiving an Attach Request message from an UE (User Equipment) during Attach procedure, the Attach Request message including first information indicating that the UE supports Dual Connectivity with a master base station providing Evolved Universal Terrestrial Radio Access (E-UTRA) and a secondary base station providing radio communication scheme in 5G; 
deciding whether or not to restrict use of dual connectivity with the radio communication scheme in 5G for the UE; and 
sending an Attach Accept message to the UE during the Attach procedure, the Attach Accept message including second information indicating whether use of dual connectivity with the radio communication scheme in 5G is restricted or not, the second information corresponding to a result of the decision.
A method for a Mobility Management Entity (MME) comprising: 
receiving an Attach Request message from a User Equipment (UE) during Attach procedure, the Attach Request message including first information indicating that the UE supports dual connectivity with a master base station providing Evolved Universal Terrestrial Radio Access (E-UTRA) and a secondary base station providing radio communication scheme in 5G; 
deciding whether or not to restrict use of dual connectivity with the radio communication scheme in 5G for the UE, based on the first information and second information; and 
sending an Attach Accept message to the UE during the Attach procedure, the Attach Accept message including the second information indicating whether use of dual connectivity with the radio communication scheme in 5G is restricted or not.




Claims 36-39 of instant application is identical/similar with claims 2-5 of Tamura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandramouli et al. (US 2018/0020418) discloses “UE is registered for LTE with the MME; MME selects the cMGW based on selection algorithm (e.g. IMSI hashing algorithm, operator policies etc) and registers 5G services preferred UE with 5G core network (cMGW); UE is in EMM-REGISTERED state in the LTE network and in a similar state in 5G network” (¶ [0127]), “UE receives policy information from the network (MME) regarding the preferred RAT information for different services” (¶ [0128]), “a UE initiated service setup triggers IRAT dual connectivity” (Fig. 12, ¶ [0134]), “UE is in the coverage area for both 5G and 4G” (Fig. 12, ¶ [0135]).
Kunz et al. (WO 2015/136122) discloses “Said connection reconfiguration message may comprise a new radio resource configuration for DC with the SeNB” (col. 9, lines 21-22), “The UE performs an Attach procedure. Additionally to the existing parameters or Informational Elements in the NAS Attach request message, the UE includes an indication/Informational Element for dual connectivity, being indicated as DC info indicator in Fig. 5 support capability. The serving node, the MME or SGSN, etc. stores the UE capability, e.g. in the UE's context in the serving node” (page 13, lines 19-24) and “Example messages that can be extend to convey the DC Support Indicator can be the S1-AP INITIAL CONTEXT SETUP REQUEST message, the S1-AP E-RAB SETUP REQUEST or any other suitable message 
Vamanan et al. (US 2017/0215065) discloses “Example 10 is an additional implementation of any of examples 1 through 9 structured where the circuitry configured to manage communication with the first UE as part of the initial attach procedure comprises circuitry configured to: receive an attach request from the first UE; communicate the attach request to the MME; receive an initial context setup request from the MME; communicate an initial UE capability enquiry to the first UE; receive the first set of UE capability information from the UE in response to the initial UE capability enquiry; and communicate the first set of UE capability information to the MME” (¶ [0053]) and “the UE 101 sends UE capabilities to the network if requested to do so by the network” (¶ [0016]).
Kim et al. (US 2015/0327107) discloses “The present disclosure relates to communication methods and systems for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system utilizing technology for Internet of Things (IoT) ... A Secondary Cell (SCell) method and apparatus for activating an SCell are provided for use in a mobile communication system supporting dual connectivity” (abstract), “The UE capability information includes UE-supporting band combination (SupportedBandCombinationList) 608 and DC capability information (dualConnectivityCapability) 730” (¶ [0110]), “The UE 805 performs a Radio Resource Control (RRC) connection setup process and then sends the MME 815 a control message requesting for registration (ATTACH REQUEST) at operation 830. The ATTACH REQUEST includes a UE identifier. If the ATTACH REQUEST is received, the MME 815 determines whether to accept the request and, if it is determined to accept, sends the serving eNB (MeNB) 810 of the UE a control message (Initial Context Setup Request) at operation 835” (¶ [0120]).

Aminaka et al. (US 2015/0334551) discloses “MeNB forwards NAS message such as Attach Request from UE, which supports dual connectivity, to MME and to send LPN information to the MME and receives INITIAL CONTEXT SETUP REQUEST message from the MME” (¶ [0047], [0061], and [0075]).
Aminaka et al. (US 2015/0365993) discloses “MeNB 1 forwards the NAS message such as Attach Request from UE that supports the dual connectivity, to MME and receives INITIAL CONTEXT SETUP REQUEST message from the MME” (¶ [0042], [0057], and [0073]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466